Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 1 of 88

 

Apparently there's a lawyer involved
for you on the claim it's 50 coin

| have all of the 206.5 going to him
in 3 days

 

That would be fine. |

  

| take it our agreement is off the
table?

 

   
 
  
 
 
 
    
 

| never wanted that

| was in a coma for 1 week after
robbery then in jail on a stupid fix it
ticket

Whenlcameout

| went submitted to unlock bot

And started contacting people

| said 7 days it will all be paid giving
me time to recoup

Then this lawyer sent letter

Plus I'm hearing from detectives

 

rr Type a message... S

 

2 - 6 a

SDKD-Tuyl-0000000015
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 2 of 88

 

| never wanted that

| was in a coma for 1 week after
robbery then in jail on a stupid fix it
ticket

When | came out

| went submitted to unlock bot

And started contacting people

| said 7 days it will all be paid giving
me time to recoup

 

Then this lawyer sent letter

 

Plus I'm hearing from detectives
that Rodney paid the guy —

that attacked me and that's
disconnecting

| So that's where | am

| Take your name of the lawsuit I'll

| pay you the 150 as original planned
by Monday

Leave it you'll get the money on
| paper Friday

Sa

Ip

   

+- |rype a message... &)

2 G &

SDKD-Tuyl-0000000016
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 3 of 88

 

 

 

 

 

 

 

 

 

SDKD-Tuyl-0000000017
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 4 of 88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

So why would you be telling pp! that | had
you beat up? Clearly we both know that isn't

 

 

 

However, | will not stop messaging you until
you pay me and business partners.

So when will you be able to pay what you
6:58 PM wi?

 

 

 

 

 

 

 

Detectives told me
You hired the guy who came to my house
oe PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| have the legal documents from lawyer I've
agreed to the 206. 5 bte 9:08 PR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I have also told your lawyer because my
phone with authorization app was stolen |
have to wait till it resets

Which should be Friday g: 04 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| would suggest calling detective Lopez .
9:10 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

(818) 754~2428

 

f detectives told you that and had proof |
would be in jail with my record.

| would like all that is owed to me without
further delay.

When will Hyoun make that transfer? «9.49 p;

 

! sent r response to your ur lawyer Monday that
funds would be paid in full with 7-10 days
9:17 PM

 

 

 

SDKD-Tuyl-0000000018
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19

ry GHKe'd
further delay. |
When will you make that transfer? = -<, ex .¢

 

 

 

 

 

 

 

 

Page 5 of 88

 

 

I sent response to your lawyer Monday that
funds would be paid in full with 7-10 days

 

 

 

 

 

O11 PM

 

 

Spenithvally. she duiowing igvators ary aequeting whe reture of the: baeing key & My.

 

Sefton daring the thw peried of Jaman 2. 2078 thevsigh Jevonry 4 SHR
‘The initial sea of trenoues demending 4 cetuen of the shave doserihedt Tnvestarent ares

Rodaep Raster: SB Biacing
Prank &. Catabea Js, 582 Baseline.

 

 

 

Ete Sanean 20.3 Binning
dlichnol Samiaen Bulmer $8.8 Bhindi
Sauwemm Pac: 2.3 Bitooing

 

Naam Von Fay BS Biealns

 

 

Ree Washinseae HERS,

 

 

 

Bellis Meitde sssnstceeend ba A RAOEE.
Bora total of 26.5 Bieodas deposited ond ned ntamok

 

 

 

 

 

 

‘Ye quot dae Mr. Kegel x his Jamey 7, 2018 beiser 3 cur lives iavesiore:

ie [avid Salon| kes egoond to a1 abl tines maintain dhe deposit in the wale
aetd give this Beam wiseadonod access to a, IF you haws not gouelond she peta
of peur dope fom Me, Sadie foldawing we Rosine ayy" nour te him
with a copy fe us, agen hivs bucdewss days’ setiee-te oe we will mown yout

 

 

Sapogit thu ihe aheererdioard wallss,

 

 

‘Ges ellema have net montved the seu of dee depock or he geoetiied ators

 

 

 

 

evomeutd, Porser enum the deposit within the time requdead wr saeco inke

 

 

 

 

 

 

 

 

Frank says he's going to sec and fbi
If he does that it forfits the agreement |
made with your lawyer

 

 

 

 

 

FYI O28 Ph

 

 

 

1 suggest you pay us sooner than later bro.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R30 PM

 

 

 

 

 

google authentication.
| can not access wallet for funds till this
9:32 PM

 

 

 

SDKD-Tuyl-0000000019
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 6 of 88

Exhibit 21 - Materials Produced by Participant 8
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 7 of 88

BUY-SELL AGREEMENT

In exchange for Bitcoin Fund received, David Saffron ("Seller") hereby conveys to Rodney Burton
("Buyer") possession of and ownership (including all right, title and interest) in the following:

Special Deal Outlay 25 (BTC) January 1St 2018 Return 75 (BTC) January 8th 2018 Please Note Regular
Conditions Are 7 day Outlay Return 14 Days after initial outlay Returned 2-1 Total 3-1

The checked term applies:

  

|, This sale is "as-is" with no warranties of any kind, express or implied, except that

Seller warrants that what is being sold is rightfully owned by Seller and free of any
valid ownership or financial claims from third parties. This sale is final. Buyer has no
right to a return, exchange or refund.

CI The Seller provides the following warranty to the item/s being sold:

The laws of the state of California govern this agreement and any disputes arising from it must be
handled exclusively in courts in that state. The prevailing party in any dispute will be entitled to
recover reasonable costs and attorneys' fees.

This is the parties‘ entire agreement on this matter, superseding all previous negotiations or
agreements. Signing a copy of this agreement, physical or electronic, will have the same effect as
signing an original.

Signatures

  

x“

David Saffron

Bitcoin wealth managment
Signed: January 3, 2018 at 07:43 GMT

SDKD-Burton-0000000002
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 8 of 88

  

Rodney Burton
Signed: January 3, 2018 at 18:46 GMT

SDKD-Burton-0000000002
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 9 of 88

 

Audit Trail

Draft created by davidsaffron2211@mail.com January 3, 2018 at 07:43 GMT

 

ESigned by davidsaffron2211@mail.com January 3, 2018 at 07:43 GMT
while logged in as davidsaffron2211@mail.com

ESigned by gotmillionsonline@gmail.com January 3, 2018 at 18:46 GMT
from a request sent to gotmillionsonline@gmail.com
Agreement Completed January 3, 2018 at 18:46 GMT

Agreement copy emailed by Shake to January 3, 2018 at 18:47 GMT
gotmillionsonline@gmail.com

 

 

 

Agreement copy emailed by Shake to davidsaffron2211@mail.com January 3, 2018 at 18:47 GMT

SDKD-Burton-0000000002
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 10 of 88

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Discussion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

search this arcuc

 

 

 

 

 

 

 

 

eu

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Witte @ comment...

 

 

Rodney Burton
» January 18,2018

#BlicoinRodney

have not seen any updates cause | have not received any results.

| overstand delays and biockchain events however | will not tolerate
bullshitting me or my team members every day.... See More

) Russ Curran, Jane Oralu and 9 others

              
             

Cc) Comment

@ David Seffran please note nm every case over last 8 months ary
platiorm is 2-1 in

21 days , we been swarmed in last several days on deals closed
from Vegas office.

im working on postions now
even ihough markets heave crashed in lesi week i have come up on
foo for you.

B

luke Ty

Rodney Burton To everyone in this group thal knows me, I'm not
the drame type, | avoid it af all cost and even most limes will ignore

i. However, | agree with Mr @ David Saffron about his 71 day tum
around, however, we were told sepanately that when you add more

i alse think he fs very brilliant and smart beyond ppl that | know but
ai the end of the day results is whal matiers.

Like Reply ty

Whats up guys, bout fo get you guys updated with results, the reason you

¢ Comments Seen by 30

the dates change, now | will not posi my contract that | have from D

 

              

  

  

 

x

SDKD-Burton-0000000004
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 11 of 88

The ACCOUNTANT

i have the legal documents from lawyer I've

 

agreed fo the 206.5 bic See

 

 

 

 

 

 

 

ihave also told your lawyer because my phone
with authorization app was stolen I have to
wait HE it resets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Which should be Friday

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iwouild suggest calling detective Lopez

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(818) 734-8428

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# detectives told you that and had proof!

 

 

 

 

 

 

 

would be in jail with my record,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i would like all that is owed to me without

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

further delzy.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

When will you make thet transfer?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

isent response to your lawyer Monday that
funds would be paid in full with 7-10 days

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Frank says he’s going to sec and fbi

 

 

 

 

 

 

 

 

 

 

 

 

#f he does that i forfits the agreement I made

x Contact info

 

 

The ACCOUNTANT

Mercia. Links and Gees

 

Mute

Starred Messages

About and phone number

Hey there! lam using WhatsApp.

+1 (310) 849-6408

SY

 

SDKD-Burton-0000000005
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 12 of 88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Discussion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a) Like (.) Comment

P] Contome Thafs a damn shame thet people do business like
ihatl

Like Reply dy

@ Troy Rude

        

Like - Reply . ty

& David Sa Well when you get the coins you can say yeaah
whal a damn shame | mAde double my money in 21 Days

Like - iy

Gee Dee Albert 21 days will actually be Sunday the 2ist. US
Like - Mendy « ty

 

 

SDKD-Burton-0000000006
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 13 of 88

   

Rodney Burton
January 1, 2048
#eatcoinRodney

fr. David Saffron do not have anyone else contact me or call me asking me
. to cool down when | have a legal contract with you. Now unless they are
Discussion willing to come meet me and my security face to face its a waste.

Now you say Hs a 21-day contrac, bul you signed a contract with me for
only a few days on January ist.

i also have several text saying you would pay every day of the last few
days...

 

So I'm going to give it the benefit of the doubt even though you have fold me
every day you would that itis 21 days which is only 3 to 5 days away from
now.

And if you would like for me to speak to ppl, just let me know the meeting
place and | will be on the next flight just like | was in Vegas and Miami. | got
security foo.

BUY-SELL AGREEMENT

  

Tn exchange for Bitcoin Pand tetelved, Tavid Beller} hereby comiays to Radasy Banas
Buys") pusseasion af and oulaseshig fincheling all ryght, tle and interest} in the following:

‘Bpsnint Trent Oastlag 2h (RTC) Jniinary £82.2018 Returns 35 CATCH Fentiary Oth SG Please Nate Regular
€ ; Agé 7 day Outlay Reluen 14 Des alter instal outlay 8 enn 24 Total 3K

‘The checked ses applies:

[oy This sate ta "as-is" with no warranties of any Kad, exmrens or haptled, axcopt that
Seller warrants that what isc being sold & rightislly ewned by Soller and tree af soy
wad nwnersiip ox Sinanctal elaine foom thied parties. This sale is Baal. Buyer fas a
Fight to & noturs, sxchange ox refund,

   

 

 

  

» Russ Curran, Dee Washington and 4 others 4Gomments Seen by 27

gy’) Like () Comment

 

P| Contorne That's a damn shame thai people do business like
tratt

SDKD-Burton-0000000007
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 14 of 88

 

 

pa

selected

The ACCOUNTANT oO €¢

would be in jall with my record.
i woud lke all that is oveed fo me without
further delay.

When wil you make that bancher? ag... Ve

isent response to your lawyer Monday that
funds would be paid in full wath 7-10 days

fit

 

 

 

REE SE Sree

Frank says he's gcing to sec and fbi

if he does that it forfits the agreement I made
with your lawyer

FYE

i suggest you pay us sooner than laber bro.

Again as l said Friday -Monday

As you know it takes 72 haurs to reset a
google suthantication

ican not access wallet for funds nll this
happers

 
 

 

FBR

 

 

3€ Contact info

  

 

 

 

The ACCOUNTANT

Media, Links and Tocs

 

Mute

Starred Messages

About ard phone nursber

Hey there! I am using WhatsApp.

+1 (310) 849-6408

#°R2 Bh aks.

 

   

 

SAUNA SSE

SDKD-Burton-0000000008
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 15 of 88

Exhibit 22 - Materials Produced by Participant 13
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 16 of 88

 

Message

From: Brett J. Marshall, Esq. [bjmlaw@gmail.com]

Sent: 5/30/2019 1:22:07 PM

To: Malas, George [/o=CFTC/ou=Exchange Administrative Group (FYDIBOHF23SPDLT)/cn=Recipients/cn=gmalas]
Subject: {EXTERNAL] Re: David Saffron Matter

The following is message JUST posted by David Saffron in the Circle Society Official Feed which uses the
Telegram App as its platform.

Just thinking, if you wanted to receive these messages directly, i could get you an invite on the feed. Circle
Society uses this feed to generate messages and updates.

Here isbthe message, it explains what he claims to be doing pretty well.
From David Saffron:

"Good Morning Circle Family today is Thursday 30th of may 2019 and this is your update:
People we have had bad times but those times are coming to an end fast...

This June somewhere in the middle of it, a Balloon is coming and when it pops, not a one of you will be
disappointed.

last Night a fellow member of our private invitation only society asked me...
what does circle do ? how do you make coin for us ?
Here is the basic answer we do arbitrage trading* through A.I proximity 5500-17500 trades an hour.

https://www.youtube.com/watch? v=TO7DQwpCPQg
Here is a link to a video on YouTube “Crypto Arbitrage Explained for Dummies!”

Other ways to think about it ... click here
https://www.tradingview.com/symbols/BTCUSD/

see how there are 9 markets and the coin has a different Fiat ($) value on each , our Bot buys and sells between
markets making up difference as it goes.

lets say it starts by buying btc at 8800 on one market it then sells btc at 8930 on another making the difference
in profit, now lets say it could do 5500+ of these transactions an hour.

This is why we need constant new coin ...
why not use the coin on KUCOIN to trade.....Family really ? would you after the times we’ve had with them
as it stands it will be well into 2020 before I retrieve all the coin from that exchange, if I keep trading coins

there it might at the rate there going take years to get out.

CS trades on several exchanges currently , Bitfinex, Kraken, forex and okcoin
but we can only trade the coin we have in stock

in this case coin taken in for endgame , daily and karmar-taj

SDKD-Marshall-0000000001
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 17 of 88

The AI will cover all these plans and the excess is used for high yield leverages.

an example: Last night I put in 3 high leverage 50 to 1 that the coin would reach 8950,8990,9010

I closed all these positions between 9:03-9:27am pst

I have reverse positions now 8500,8450,8300 looks like at time of press ive closed one of those already.

You mast have nerves of steel to navigate the losses of exchange
you cannot EVER bring emotion to the table

So family now that you maybe understand a bit ..... HELP
Get on the phone bring a friend in get those daily’s sold , so we can start them up on Monday
lets get this train back on track
I wish you all success and a wonderful day
ADMIN"
On Thu, May 30, 2019, 10:07 AM Brett J. Marshall, Esq. <bjmlaw@gmail.com> wrote:
. George,
_ I did want to ask you a couple of questions.

- Is there an active investigation of David Saffron already with the CFTC?

- Reason I ask is them at it had been stated both by Ryan Lyden and Samarth (Sam) Verma that David had been
_ deposed by the CFTC on or about March 26, 2019.

Tam questioning whether David put out this back story of an ongoing investigation in an effort for them to
_ NOT contact the CFTC. (I could see David doing this)

Respectfully,
_ Brett J. Marshall, Esq.

/ On Thu, May 30, 2019, 8:33 AM Malas, George <GMalas@cfic.gov> wrote:

Hi Mr. Marshall,

Per our conversation earlier, my colleague (Danielle Karst) and I will call you in a few minutes to discuss
your investment(s) with Mr. Saffron and answer any questions that you may have.

I have also attached a copy of the Commission’s Statement to Persons Providing Information about
Themselves to the Commodity Futures Trading Commission. Thank you in advance for your time and
cooperation.

 

Best regards,

SDKD-Marshall-0000000001
 

Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 18 of 88

George

 

George H. Nalas, CAMS, CFE

Futures Trading Investigator

Commodity Futures Trading Commission, Division of Enforcement

1155 21* Street, NW | Washington, DC 20581 | Tel: 202.418.5249 | Fax: 202.818.3129

gmalas@cfic.gov | www.cfic.gov

 

 

 

 

SDKD-Marshall-0000000001
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 19 of 88

   

CS-Support

RFdevil
Bitcoin market cap is $100 Billion...

You are correct

 
   
     
 

Techman 2020
RFdevil
i know there's some leverage throu...

23590 BTC to be exact
But who has that
These days

     
     
   
   
  
 
   

Mateo

  

It seems that all of the daily's
converted to weekly's are set to
end today and, | assume, to pay
Monday. Is that still the plan? |“

10:18 AM

  
   
     

Viessage “p

   

SDKD-Marshall-0000000003
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 20 of 88

Exhibit 23 - Materials Produced by Participant 14
About Us — Circle Society https://circlesociety.zendesk.com/he/en-us/articles/360025611531-About-Us

st
s/s

. eMmeseRagests/new)

 

Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 21 of 88

lof1

 

n¢retum_to=https%3A%2F%2Fcirclesociety.zendesk.com%2Fhc%2Fen-us%2Farticles%2F36002561 1531-About-Us&loce

 

Circle Society (/nc/en-us) > News and Site Info (/hc/en-us/categories/36000 157421 1-News-and-Site- | Q Search

Info) > News and Site Info (/nc/en-us/sections/360002050492-News-and-Site-Info)

Articles in this section

Important update-
March 25th, 2019
(/nc/en-us/articles
/360025477772-
important-update-
March-25th-2019)

About Us (/nc/en-
us/articles
/36002561 1531-
About-Us)

Be smart with your
coins. (/nc/en-
us/articles

/3600 1554509 1 -Be-
smart-with-your-
coins-)

 

 

About Us

Updated 10 hours ago

Circle Society is an automated crypto-currency trading system that gives fixed
returns over time using leveraged high-frequency algorithmic trading via
statistical arbitrage.

Bitcoin is still a new and inefficient market. Several Bitcoin exchanges exist
around the world and the bid/ask prices they propose can be briefly different
from an exchange to another. The purpose of Circle Society is to automatically
profit from these temporary.price differences and movements while being
conservatively market-neutral.

Leveraged: CS uses long and short positions to multiply potential gains, while
minimizing losses

High-frequency: CS makes many trades in very short time periods
Algorithmic: CS detects and exploits trends in pair trading opportunities

 

Related

Importar
{click?dc
%3D%3D-

Be smart
/click?dce
806ef 1 dc

General
%3D%3D-

Duplicate
/click?dc
ae45344:

Heipful re
/click?dc
2192b54c

4/25/2019, 6:12 AM

SDKD-Welker-0000000046
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 22 of 88

Terms, Conditions & Disclaimers,

Updated 7 days ago
You must be 18 years of age or older to join Circle Society
Please note that plans can and will always change. We reserve the right to end a plan early

based on market supply and bot overload. Always check the website for all the plans that
are available

1. Terms & Agreements

The Circle Society
Members Agreement!)

Terms And Agreements 3

1) Rights and Obligations 3
2) Disclaimer 3

3) Intellectual Property 4

3.1) Branding & Trademark 4
3.2) Services 4

4) Choice of Law 4

5) Severability 4

6) Binding Agreement 4
Account Registration & Requirements 5
7) Registration 5

8) Eligibility 5

9) Generally 5

10) User Identity Verification 5

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 23 of 88

11) Account Usage Requirements 6

12) Prohibition of use 6

13) Representation.and Warranties 6

14) Our Right to Reject 7

15) Our Right to Inspect 7

Member Terms of Use 7

16) Account Security 7

17) Guidelines for usage of services on Circle Society 8
17.1) Stacking Accounts: 9

17.2) Duplicate wallets 9

17.3) Social Media and Group Blasts 9

17.4) Communication with staff and support 9

18) Violations of terms 9

18.1) Accidental Violation 9

19) Termination of Agreement 10

19.1) Remaining funds after account termination (normal) 10
19.2) Remaining funds after account termination (fraud/AML/violation of terms) 10
20) Dispute Resolution 10

21) Service fees 10

22) Provision of Service 11

23) Limitation of Liability 1 1

24) Indemnification 11

25) Announcements 12

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 24 of 88

26) Compliance with local laws 12
27) Description of services 12

27.1) Private Club 13

27.2) Rollover 13

27.21) Automatic Rollovers 13

27.3) Payouts 13

27.31) Amounts 13

27,32) Maturance 13

28) Third Parties 13

28.1) Collection & Use of Information 14
28.2) Verification of Your Identity 14
28.3) Advertising 14

29) Security 14

Agreement Conditions 14

30) Member Promotion or Advertising 14
31) Supported Cryptocurrency 14

32) Payment Descriptions 15

32.1) Underpayments 15

32.2) Overpayments 15

32.3) Orphan Payment 15

32.4) Unsupported Payments 15

35) Certain Deferrals 15

36) Account Information 15

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 25 of 88

37) Account Termination 16

37.1) Your Right to Close Your Account 16
37.2) Our Right to Close or Suspend Your Account 16
37.3) Effect of Account Closure 16

38) No Warranties 16

39) Miscellaneous 16

39.1) Taxes 16

39.2) Complaints 17

39.3) Assignment 17

39.4) Severability 17

39.5) Waivers 17

39.6) Entire Agreement 17

39.7) Notices 17

39.8) Force Majeure 17

40) Governing Law; Arbitration 17

41) Amendment 18

42) Survival 18

43) Privacy Policy 180]

Terms And Agreements

This is a binding Agreement between The Circle Society, Inc. (“The Circle Society” or
“We’) and the person, persons, or entity (“You” or “Your”) using their service. By using
any services made available through the Circle Society website
(https://www.CircleSociety.com), or Circle Society affiliates, you agree that you have
read, understood and accepted ali of the terms and conditions contained in this Terms of
Use agreement, as well as our Privacy Policy and Consent Form which have incorporated

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 26 of 88

the GDPR regulation. As this is a legally binding contract, please carefully read through
this agreement and related notices before using any of our Services. By registering,
accessing or using Circle Society, you have agreed to the terms and conditions as laid out
in this User Agreement. Should you disagree to this User Agreement, please proceed to
initiate the account lock function (for existing users) and stop the usage of Circle Society
and any of its services.

For more information on Circle Society, you can refer to the company and license
information. If you have questions regarding this agreement, please feel free to contact
Circle Society for clarification via our Customer Support team

1) Rights and Obligations

The Circle Society provides their services solely on the terms and conditions set forth in
this Agreement and on the condition that You accept and comply with them. By using
their services You (a) accept this Agreement and agree that You are legally bound by its
terms; and (b) represent and warrant that: (i) You are of legal age to enter into a binding
agreement; and (ii) if You are a corporation, governmental organization or other legal
entity, You have the right, power and authority to enter into this Agreement on behalf of
the corporation, governmental organization or other legal entity and bind them to these
terms.

The Circle Society services do not constitute an account where We or other third parties
serve as financial intermediaries or custodians of Your cryptocurrencies(s).

While their services has undergone beta testing and continues to be improved by
feedback from the users and developer community, We cannot guarantee there will not be
bugs in the System. You acknowledge that Your use of this Service is at Your own
discretion and in compliance with all applicable laws. You are responsible for
safekeeping Your passwords, private key pairs, PINs, and any other codes You use to
access the Software.

All transaction requests are irreversible. The authors of the content, employees and
affiliates of The Circle Society, copyright holders, and The Circle Society, Inc. cannot
retrieve Your private keys or passwords if You lose or forget them and cannot guarantee
transaction confirmation as they do not have control over the network.

2) Disclaimer

Circle Society services are provided “as is", without warranty of any kind, express or
implied, including but not limited to the warranties of merchantability, fitness for a

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 27 of 88

particular purpose and non-infringement. in no event shall the authors of the software,
employees and affiliates of the circle society, copyright holders, or the circle society, inc.
be liable for any claim, damages or other liability, whether in an action of contract, tort or
otherwise, arising from, out of or in connection with their services or the use or other
dealings with the Circle Society.

In no event will the circle society or its affiliates, or any of its or their respective service
providers, be liable to you or any third party for any use, interruption, delay or inability to
use the system, lost revenues or profits, delays, interruption or loss of services, business
or goodwill, loss or corruption of data, loss resulting from system or system service
failure, malfunction or shutdown, failure to accurately transfer, read or transmit
information, failure to update or provide correct information, system incompatibility or
provision of incorrect compatibility information or breaches in system security, or for any
consequential, incidental, indirect, exemplary, special or punitive damages, whether
arising out of or in connection with this agreement, breach of contract, tort (including
negligence) or otherwise, regardless of whether such damages were foreseeable and
whether or not we were advised of the possibility of such damages.

3) Intellectual Property

3.1) Branding & Trademark

We retain all right, title, and interest in and to the Content and all of The Circle Society’s
brands, logos, and trademarks, including, but not limited to, The Circle Society Inc., The
Circle Society, www.circlesociety.com, and variations of the wording of the
aforementioned brands, logos, and trademarks.

3.2) Services

You agree and acknowledge that we own all right, title and interest to and in the Services,
the associated software, technology tools and content, the The Circle Society website, the
content displayed on the website, and other materials produced by and related to The
Circle Society (collectively, the The Circle Society IP). You are only permitted to use the
Services and the The Circle Society IP to purchase and receive payments, according to
these Terms. When you accept the Terms, we grant you a personal, limited, revocable
and non-transferable license to use the The Circle Society IP, without the right to
sublicense. You shall not rent, lease, sublicense, distribute, transfer, copy, reproduce,
download, display, modify or timeshare the The Circle Society IP or any portion thereof,
or use the The Circle Society IP as a component of or a base for products or services
prepared for commercial sale, sublicense, lease, access or distribution. You shall not
prepare any derivative work based on the The Circle Society IP, nor shall you translate,
reverse engineer, decompile or disassemble the The Circle Society IP.

4) Choice of Law

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 28 of 88

This Agreement, and its application and interpretation, shall be governed exclusively by
the laws of the State of Nevada, USA, without regard to its conflict of law rules. You
consent to the exclusive jurisdiction of the federal and state courts located in or near
Nevada, USA for any dispute arising under this Agreement.

5) Severability

In the event any court shall declare any section or sections of this Agreement invalid or
void, such declaration shall not invalidate the entire Agreement and all other paragraphs
of the Agreement shall remain in full force and effect.

6) Binding Agreement

The terms and provisions of this Agreement are binding upon Your heirs, successors,
assigns, and other representatives. This Agreement may be executed in counterparts, each
of which shall be considered to be an original, but both of which constitute the same
Agreement.

You assume any and all risks associated with the use of the Software. We reserve the
right to modify this Agreement from time to time.

 

 

Account Registration & Requirements

7) Registration

All users must register for a Circle Society Account before using the site. To register for
an account, you must provide your real name, email address and password, as well as
accept the Terms of Use, Privacy Policy and Consent Form. Depending on certain
conditions and in our sole discretion, we may refuse to open an account for you.

8) Eligibility

By registering to use a Circle Society Account, you have affirmed that you are at least 18
years old and are an individual, legal person or other organization with full legal capacity
to enter into this User Agreement between you and Circle Society. If you are not, you and
your guardian shall undertake all consequences resulting from your actions and Circle
Society shall have the right to cancel or freeze your account in addition to filing claims
against you and your guardian for compensation.

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 29 of 88

9) Generally

In order to use the Services, you must open a Circle Society account. When you open an
account, we will ask you for contact information such as your name, phone number,
email address, wallet address, and information relating to the ultimate beneficial owner or
the most senior individual from the organization. We will also ask you for information on
your business, including your business’s legal name or DBA, physical address of the
business, and your company's website. The information that you provide at the time of
account opening must be accurate and complete and you must inform us within ten
business (10) days of any changes to such information. We may require additional
information from you (including any person signing below or otherwise agreeing to the
Terms on behalf of the merchant) to help verify your identity and assess your business
risk, such as your date of birth, tax identification number, or government-issued
identification. We may also obtain information about you from third parties, such as
credit bureaus and identity verification services. We have the right to reject your account
registration or to later close your The Circle Society account, if you do not provide us
with accurate, complete, and satisfactory information.

The Circle Society is a registered Money Service Business with FinCEN and is a licensed
money transmitter in numerous states. As a regulated business, The Circle Society is
required to comply with the Bank Secrecy Act, which requires The Circle Society to
verify merchant identities, maintain records of currency transactions for up to seven
years, and report certain transactions. In the event that an account is closed by The Circle
Society or at the request of the account holder, even without completing the onboarding
process or performing a transaction, records must be held as prescribed by law.

10) User Identity Verification

With registration of an account on Circle Society, you agree to share personal
information requested for the purposes of identity verification. This information is used
specifically for the detection of money laundering, terrorist financing, fraud and other
financial crimes on the Circle Society platform. In addition to providing this information,
to facilitate compliance with global industry standards for data retention, you agree to
permit us to keep a record of such information for the lifetime of your account plus 5
years beyond account closing. You also authorise us to make inquiries, either directly or
through third parties, that are deemed necessary to verify your identity or to protect you
and/or us against financial crimes such as fraud.

The Identity Verification information we request may include, but is not limited to, your:
Name, Email Address, Contact Information, Telephone Number, Username, Government
Issued ID. In providing this required information, you confirm that it is accurate and
authentic. Post-registration, you must guarantee that the information is truthful, complete
and updated in a timely manner with any changes. If there is any reasonable doubt that
any information provided by you is wrong, untruthful, outdated or incomplete, Circle
Society shall have the right to send you a notice to demand corrections, remove relevant
information directly and, as the case may be, terminate all or part of Circle Society

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 30 of 88

Service to you. You shall be solely and fully responsible for any loss or expenses
incurred during the use of Circle Society Service if you cannot be reached through the
contact information provided. You hereby acknowledge and agree that you have the
obligation to keep all information provided up to date if there are any changes.

11) Account Usage Requirements

Circle Society accounts can only be used by the person whose name they are registered
under. Circle Society reserves the right to suspend, freeze or cancel accounts that are used
by persons other than the persons whose names they are registered under. Accordingly,
Circle Society will not take legal responsibility for these accounts.

12) Prohibition of use

By accessing and using Circle Society and any of its services, you acknowledge and
declare that you are not on any trade or economic sanctions lists, such as the United
Nations Security Council Sanctions List and its equivalent. Circle Society maintains the
right to select its markets and jurisdictions to operate and may restrict or deny its services
to certain countries. The content of this Agreement shall not be excluded from the laws of
the country under which the user belongs. Circle Society maintains its stance that
prohibited users are not to use or access Circle Society and any of its services..

13) Representation and Warranties

Use of the Services is subject to the laws and regulations of the United States regarding
the prevention of terrorist financing and anti-money laundering. You agree and
acknowledge that your use of the Services would and will comport with such laws and
regulations, including, without limitation, the sanctions programs administered by the
Office of Foreign Assets Control of the United States Department of the Treasury.

Your use of the Services is also subject to the following important restrictions:

1. You are at least eighteen (18) years old or older and have the right, power and
contractual capacity to agree to these Terms.

2. Your use of the Services will not contravene any applicable international, federal,
state or local law or regulation, including applicable tax laws and regulations.

3. Your use of the Services will not relate to the following prohibited activities:

1. Sales of narcotics, research chemicals or any controlled substances;

2. Sales of cash or cash equivalents, including items used for speculation or
hedging purposes (such as derivatives), and the sale or trade of
cryptocurrencies;

3. items that infringe or violate any intellectual property rights such as
copyrights, trademarks, trade secrets, or patents;;

4. ammunition, firearms, explosives (including fireworks), or weapons
regulated under applicable law or as determined by us; or

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 31 of 88

5. transactions that show the personal information of third parties in violation
of applicable law;

6. transactions that support pyramid, Ponzi, or other "get rich quick"
schemes;

7. transactions that are related to cloud-mining;

8. provide credit repair or debt settlement services;

9. any services which compete with The Circle Society;

10. Explicit sexual content;

11. Sales of Kratom or Nootropics

4. If your use of the Services relates to one of the following restricted activities, your
activities are subject to internal review and you are only allowed to transact when
expressly authorized by The Circle Society in writing:

1. Engaged in Foreign Exchange, Money Service Business activities (as
defined by the Financial Crimes Enforcement Network of the United
States Department of the Treasury) or E-wallets;

2. Engaged in selling cryptocurrency mining hardware;

Providing Currency exchange services;

4. Transaction that are associated with purchases of annuities or lottery
contracts, layaway systems, banking, offshore banking, transactions to
finance, investing, investment related products or

5. Transactions that involve gambling or any other activity with an entry fee
and a prize, including, but not limited to casino games, sports betting,
horse or greyhound racing, lottery tickets, other ventures that facilitate
gambling, and sweepstakes, unless you have obtained our prior written
approval and you and your customers are located exclusively in
jurisdictions where such activities are permitted by law.

wo

14) Our Right to Reject

We reserve the right to decline to process a sale if we reasonably believe that it violates
these Terms or would expose you, other members, or other parties to harm. If we
reasonably suspect that your The Circle Society account has been used for an illegal
purpose, you authorize us to share information about you, your The Circle Society
account, and your account activity with law enforcement.

15) Our Right to Inspect

We may ask for permission to inspect your business location in connection with your use
of the Services, or documentation or evidence to support specific transactions. If you
refuse our request, we may suspend or terminate your The Circle Society account.

 

 

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 32 of 88

Member Terms of Use

TERMS UPDATED ON AUGUST 29, 2018

These Merchant Terms of Use ("the Terms") govern your use of the products, services or
any other features, technologies or functionalities (the "Services") provided by The Circle
Society, Inc. (The Circle Society, we, our, or us) through The Circle Society’s website,
API or through any other means. The terms “you” and “your” refer to the merchant to
which we will be providing the Services and the person signing below or otherwise
agreeing to the Terms on behalf of the merchant. Please read the Terms carefully; by
using the Services, you agree to the Terms and confirm that you accept them. —

16) Account Security

Circle Society prioritizes maintaining the safety of those user funds entrusted to us and
has implemented industry standard protections for our platform. With that said, there are
account-level risks that are created by individual user actions. We request that you
understand the need to independently take safety precautions to protect your own account
and personal information.

You shall be solely responsible for the safekeeping of your Circle Society account and
password on your own, and you shall be responsible for all activities under your log-in
email, Circle Society account and password (including but not limited to information
disclosure, information posting, consent to or submission of various rules and agreements
by clicking on the website, online renewal of agreement, etc.).

You hereby agree that:

5. you will notify Circle Society immediately if you are aware of any unauthorized
use of your Circle Society account and password by any person or any other
violations to the security rules;

6. you will strictly observe the security, authentication, dealing, charging,
withdrawal mechanism or procedures of the website/service; and

7. you will log out from the website by taking proper steps at the end of every visit.

Circle Society wili not be responsible for any loss or consequences caused by your failure
to comply with the above Account Security provision.

You will choose a password when registering your account. You are responsible for
maintaining the confidentiality of your password and account access information.

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 33 of 88

You hereby agree that:

8. you will notify us immediately of any unauthorized use of your password or
account or any other breach of security.

9. You will not allow other members to use your account.

10. You will not use anyone else’s password at any time.

17) Guidelines for usage of services on Circle Society

You hereby agree to observe the following covenants during your use of services on
Circle Society:

o All the activities that you carry out during the use of Circle Society Service will
be in compliance with the requirements of applicable laws, regulations, as well as
the various guidelines of Circle Society,

o will not be in violation of public interests, public ethics or other’s legitimate
interests,

o will not constitute evasion of payable taxes or fees and will not violate this
agreement or relevant rules.

If you violate the foregoing promises and thereby cause any legal consequence, you shall
independently undertake all of the legal liabilities in your own name and indemnify
Circle Society from all actions, claims, or costs arising from such violation. You will not
use any data or information displayed on the site for commercial purposes without the
prior written consent of Circle Society. You will use the site in accordance with the
Terms of Use and Privacy Policy, without taking acts of unfair competition nor
attempting to intervene with the normal operation of Circle Society. Examples of such
malicious acts include, but are not limited to

© using a device, software or subroutine to interfere with the site
o overloading network equipments with unreasonable data loading requests
© executing malicious sales or purchases on the market

By accessing the Circle Society Service, you agree that Circle Society shall have the right
to unilaterally determine whether you have violated any of the above covenants and take
actions to apply relevant rules without receiving your consent or giving prior notice to
you. Examples of such actions include, but are not limited to

block and close order requests

freezing your account

reporting the incident to authorities

publishing the alleged violations and actions that have been taken
deleting any information you published that is in violation

oOo 98 0 0

If your alleged violation causes any losses to a third party, you shall solely undertake all
the legal liabilities in your own name and hold Circle Society harmless from any loss,

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 34 of 88

fine or extra expenses. If, due to any alleged violation Circle Society incurs any losses, is
claimed by any third party for compensation or suffers any punishment imposed by any
administrative authorities, you shall indemnify Circle Society against any losses and
expense caused thereby, including reasonable attorney’s fee.

17.1) Stacking Accounts:

Account stacking is expressly forbidden within Circle Society. Account Stacking is when
a Circle Society member creates a primary account, and then one or more sub accounts.
Thus the member then begins (often using only the sub accounts to purchase plans) in a
effort to take a commision from their own purchases. If account stacking is suspected or
discovered, the accounts, (up too, but not limited to the violator”s sponsor account) will
result in account suspension, and pending Circle Society Investigation, possible
termination and remuneration for all referral payouts contained within the time of
infraction.

17.2) Duplicate wallets

The use of a crypto wallet across multiple accounts is expressly forbidden. Each wallet
can be assigned to only one account. Any use of duplicate wallets will result in account
suspension, and pending Circle Society Investigation

, possible termination.

17.3) Social Media and Group Blasts

The Circle Society is a “Word of Mouth” & “By Invitation Only” membership site. The
Circle Society does not allow postings of its workings, or any form of advertisement
(International or Domestic) or on any social media sites or mass blast. This includes sites
like Facebook, Instagram, Twitter, Tumbler, Grinder, Myspace, Ello, Snapchat, Linkedin,
Lifebook, OkCupid, Livejournal, SnapChat, Tik Tok, Viber, YouTube, QZone, &/or any
individual blogs, websites, or public medium (Electronic or Printed) not listed. Any
mention of Circle Society on Social Media or as Group Blast will result in account
suspension, and pending Circle Society Investigation, possible termination.

17.4) Communication with staff and support

Circle Society strives strongly to be accessible for communication about its services, as
well as any issues that may arise. Any concerns must be submitted via the support page
on www.CircleSociety.com. Support tickets are dealt with on a “First Come, First
Served” basis, and our staff will get to your submission in the order it was received. Each
query to support must be submitted to its own support ticket. Duplicate tickets for the
same issue is considered “spamming” our support system will drop your ticket(s) to the
bottom of the support queue.

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 35 of 88

Communication between Members and Circle Society staff must always be respectable,
and professional. The use of Swear words, threats, or intimidation tactics will not be
tolerated, and is at the leisure of both parties to suspend communication and file a
grievance. Repeat violations will result in account suspension, and pending Circle
Society Investigation, possible termination.

18) Violations of terms

If a Circle Society member is found in violation of any (but not limited too) of these acts
contained within these terms, than Circle Society reserves the right to suspend and/or
terminate the violating members accounts, and in the event of termination for any
violation, all active plans will become forfeit, without recourse of refund or resubmission.

18.1) Accidental Violation

If a member accidentally commits a violation of these agreements, and reports the
infraction to a Circle Society Support Member (prior to its discovery by Circle Society),
our staff will assist you in resolving the situation to the best of their ability.

19) Termination of Agreement

You agree that we have the right to immediately suspend your account (and any accounts
beneficially owned by related entities or affiliates), freeze or lock the funds in all such
accounts, and suspend your access to Circle Society if we suspect any such accounts to be
in violation of the Terms of Service, Privacy Policy, AML/CTF acts or any applicable
laws & regulations. Circle Society shall have the right to keep and use the transaction
data or other information related to such accounts. The above account controls may also
be applied in the following cases:

o The account is subject to a governmental proceeding, criminal investigation or
other pending litigation

o We detect unusual activity in the account

o We detect unauthorized access to the account

o Weare required to do so by a court order or command by a
regulatory/government authority

In case of any of the following events, Circle Society shall have the right to directly
terminate this agreement by cancelling your account, and shall have the right to
permanently freeze (cancel) the authorizations of your account on Circle Society and
withdraw the corresponding Circle Society account thereof:

o after Circle Society terminates services to you,

o you allegedly register or register in any other person’s name as Circle Society
user again, directly or indirectly;

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 36 of 88

o the main content of user’s information that you have provided is untruthful,
inaccurate, outdated or incomplete;

o when this agreement (including the rules) is amended, you expressly state and
notify Circle Society of your unwillingness to accept the amended service
agreement;

o any other circumstances where Circle Society deems it should terminate the
services.

Should the account be terminated, the account & transactional information required for
meeting data retention standards will be securely stored for five years. In addition, if a
transaction is unfinished during the account termination process, Circle Society shall
have the right to notify your counterparty of the situation at that time.

19.1) Remaining funds after account termination (normal)

Once the account is closed/withdrawn, all remaining balance (which includes charges and
liabilities owed to Circle Society) on the account will be payable at once to Circle
Society. Upon payment of all outstanding charges to Circle Society (if any), the user must
contact Circle Society to discuss remuneration.

19.2) Remaining funds after account termination (fraud/AML/violation of
terms)

Circle Society maintains full custody of the funds and user data/information which may
be turned over to the authorities in event of account suspension/closure arising from fraud
investigations, AML investigations or violation of Circle Society’s Terms (eg. trading on
Circle Society from a sanctioned country).

20) Dispute Resolution

Circle Society reserves the right to resolve issues and disputes at its sole discretion. Some
issues include infringement of others’ rights, violation of laws and regulations, abnormal
trades and others not explicitly mentioned in the Terms. Users agree to bear the costs
arising from the process of dispute resolution.

21) Service fees

Circle Society reserves the rights to levy service fees on users who use its services. It is in
the discretion of Circle Society to adjust the service fees charged to users using its
services.

22) Provision of Service

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 37 of 88

Circle Society will provide Circle Society Service at an “as is” and “commercially
available” condition, and does not offer any form of warranty with regards to the
Service’s reliability, stability, accuracy and completeness of the technology involved.
Circle Society serves merely as a venue of transactions where coin-related information
can be acquired and coin-related transactions can be conducted. Circle Society cannot
control the quality, security or legality of the coin involved in any transaction,
truthfulness of the transaction information, or capacity of the parties to any transaction to
perform their obligations under the rules. You must carefully consider the associated
investment risks, legal status and validity of the transaction information and investment
decisions prior to your use of the Circle Society Services provided.

23) Limitation of Liability

You acknowledge and agree, Circle Society shall not be liable for any of your losses
caused by any of the following events, including but not limited to:

© Losses of profits, goodwill, usage or data or any other intangible losses

o Use or failure to use Circle Society Service
Unauthorized use of your account or unauthorized alteration of your data by third
parties

o Your misunderstanding of Circle Society Service

o Any other losses related to Circle Society Service which are not directly
attributable to Circle Society

In no event shall Circle Society be liable for any failure or delay of service resulting from
regular network maintenance or external factors such as power failure, natural disaster,
service provider-side problems or governmental acts.

In no event shall Circle Society be liable to you or any third party for any direct, indirect,
special, incidental, consequential, exemplary or punitive damages or any loss, theft,
disappearance, or damages for lost profits, lost revenues, lost data or other intangible
losses that result from the use of, inability to use, or unavailability of the services,
regardless of the form of action and whether or not we knew that such damage may have
been incurred.

In no event shall Circle Society be liable to you or any third party for any damage, loss or
injury resulting from hacking, tampering, virus transmission or other unauthorized access
or use of the services, your the circle society account, or any information contained
therein. in no event will our liability for any damages arising in connection with the
services exceed the fees earned by us in connection with your use of the services during
the 6 month period immediately preceding the event giving rise to the claim for liability.

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 38 of 88

the foregoing limitations of liability shall apply to the fullest extent permitted by law in
the applicable jurisdiction.

24) Indemnification

You agree to indemnify and hold harmless Circle Society, its affiliates, contractors,
licensors, and their respective directors, officers, employees and agents from and against
any claims and damages (including attorneys’ fees, fines or penalties imposed by any
regulatory authority) arising out of your breach or our enforcement of this Agreement.
This shall also apply to your violation of any applicable law, regulation, or rights of any
third party during your use of the Circle Society Service.

You agree to indemnify The Circle Society, its affiliated and related entities, and any of
its officers, directors, employees and agents from and against any claims, costs, losses,
liabilities, damages, expenses and judgments of any and every kind (including, without
limitation, costs, expenses, and reasonable attorneys’ fees) arising out of, relating to, or
incurred in connection with any claim, complaint, action, audit, investigation, inquiry, or
other proceeding instituted by a person or entity that arises or relates to:

36. any actual or alleged breach of your representations, warranties, or obligations set
forth in these Terms;

37. your wrongful or improper use of the Services;

38. the products or services sold by you through the Services, including but not
limited to any claims for false advertising, product defects, personal injury, death
or property damage; or

39. any other party’s access or use of the Services with your account information.

You agree to indemnify Circle Society and its entirety of affiliates and hold them
harmless from and against all third party claims except from Circle Society’s breach of
these Terms. As mentioned in description of services, Circle Society strives its best to
maintain the data integrity on its site but does not guarantee the information and services
provided in its platform. Circle Society will not be liable for errors arising from the use of
its services.

25) Announcements

Please be aware that all official announcements, news, promotions, competitions and
airdrops will be listed on http://www.circlesociety.com where we urge all users to refer to
regularly. Circle Society will not be held liable or responsible in any manner of
compensation should users incur personal losses arising from ignorance or negligence of
the announcements.

26) Compliance with local laws

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 39 of 88

It is the responsibility of the user to abide by local laws in relation to the legal usage of
Circle Society in their local jurisdiction. Users must also factor, to the extent of their
local law all aspects of taxation, the withholding, collection, reporting and remittance to
their appropriate tax authorities. All users of Circle Society and any of its services
acknowledge and declare that the source of their funds come from a legitimate manner
and are not derived from illegal activities. Circle Society maintains a stance of
cooperation with law enforcement authorities globally and will not hesitate to seize,
freeze, terminate the account and funds of users which are flagged out or investigated by
legal mandate.

27) Description of services

Circle Society provides an online digital asset platform (crypto to crypto) for products
commonly known as cryptographic tokens, digital tokens or cryptographic currency.
Circle Society is a cryptocurrency Trust Provider. Circle Society enables you to use your
cryptocurrency with others to facilitate a profitable venture using cryptocurrency as
payment for goods or services, and process cryptocurrency payments that we receive
from the Purchaser. We are not a crypto exchange, wallet, or a place to purchase or sell
cryptocurrencies. Our Services are only available to. individuals that purchase a plan or
service. By using the Services, you authorize us to act as your agent so we may receive,
hold and disburse funds on your behalf and to take any and all actions that we think are
necessary to provide these Services and to comply with applicable law.Circle Society
does not provide fiat trading capabilities on its platform and as such is not subjected to
the stringent regulations that come with it. Circle Society is not a market maker.
Members must register and open an account with Circle Society and deposit digital assets
with the commencement of a trust plan. Members may request the withdrawal of their
digital assets, subject to the limitations as stated in the Terms and Conditions.

Circle Society strives to maintain the accuracy of information posted on its website
however it cannot guarantee the accuracy, suitability, reliability, completeness,
performance or fitness for purpose of the content through the website, and will not accept
liability for any loss or damage that may arise directly or indirectly from the content.
Information on Circle Society website can be subjected to change without notice and is
provided for the primary purpose of facilitating users to arrive at independent decisions.
Circle Society does not provide investment or advisory advice and will have no liability
for the use or interpretation of information as stated in its website or other
communication mediums. All users of Circle Society must understand that there are risks
involved in trading. Circle Society encourages all users to exercise prudence and trade
responsibly within their own means.

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 40 of 88

By using Circle Society and any of its services, you declare that all information to Circle
Society in connection with these Terms are true, accurate and complete.

27.1) Private Club

This is a private club and as such members accounts can be suspended or terminated at
any time for investigation or violation or for any reason as defined by the Circle Society

27.2) Rollover

A Rollover occurs when a member or support staff uses a payout to purchase into a new
plan, immediately after the system completes maturance, and before it enters the
blockchain. This will supersede the payout, and any excess funds will be queued to the
blockchain for payout. All rollovers are manually performed by our Circle Society
Support staff, and may take 24 to 48 hours to be completed.

27.21) Automatic Rollovers

On every members Dashboard Page, a “Rollover” button is located to the right of the
active plans. Clicking “Rollover” (prior to the plans payout), submits the payout to
Rollover into a new plan (once it matures), as opposed to entering the blockchain
queue. This happens before it enters the blockchain cue, saving you time by bypassing
the blockchain process all together. This makes growing more coins faster and more
efficient.

40. Automatic Rollovers must be selected in advance of the payout being submitted to
the blockchain queue. If a payout is received, prior to rollover selection, then the
payout cannot be rolled over and the member must purchase a new plan.

41. After selecting a automatic rollover plan, any surplus coin remaining will
automatically and by default, rollover into a “Lucky 888” plan, and cannot be
submitted to the blockchain queue, for a payout.

27.3) Payouts
27,31) Amounts

Payout amounts are estimates only based on multiple factors, and Circle Society can not
be held liable for any variances in payout amounts

27.32) Maturance

At the full maturance of a purchased plan, the service will stop, and a payout will be
delivered to the blockchain queue. The amount of time it takes for a payout to process in
the blockchain is depending on workload, and efficiency of the blockchain system. Once
in the blockchain, Circle Society has no access to the currency in process or to expedite
the payout process. This process can take approximately from 1 to 10 business days

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 41 of 88

(excluding weekends & holidays). Because of these restrictions, Circle Society cannot
offer firm payout dates, and Circle Society can not be held liable for any delays derived
from processing times of funds within the blockchain, or late fees. The payouts enter the
blockchain queue at the 11:59 pm PST or end of each business day.

28) Third Parties

In using the The Circle Society website, you may be offered services, products and
promotions provided by third parties. If you decide to use these third-party services, you
do so at your own risk and are solely responsible for reviewing, understanding and
complying with the associated terms and conditions. We expressly disclaim any liability
for the third-party services and are not responsible for the performance of the third-party
services or servicers.

28.1) Collection & Use of Information

In order to provide the Services, we may share information about you and your The
Circle Society account with third parties, including but not limited to your bank and
Purchasers.

28.2) Verification of Your Identity

In order to verify the information you submit via the account registration process as
detailed in Section 9 (Generally) we may request information from various third parties,
including credit bureaus and identity verification services. By accepting these Terms you
authorize us to retrieve information about you by using third parties and acknowledge we
may have to share the information you have previously submitted to do so.

From time to time The Circle Society may engage third parties in order to assist in
different aspects of the provision of our Services to you. You acknowledge and agree
your use of the Services may require we share your information with these third parties
who may need to review your eligibility to use the Services according to their own
verification procedures.

28.3) Advertising

By written mutual consent, we may publish your corporate name, artwork, text and logo
(Merchant Content) on the The Circle Society website and promotional materials to
acknowledge you as our customer. You represent and warrant to us that you have the
tight to provide the Merchant Content to us, and that the use, copying, modification and
publication of the Merchant Content by us: (a) will not infringe, violate or misappropriate
any third party copyright, patent, trade secret or other proprietary rights, (b) will not
infringe any rights of publicity or privacy, and (c) will not be defamatory or obscene or
otherwise violate any law.

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 42 of 88

29) Security

We have implemented security measures designed to secure your information from
accidental loss and from unauthorized access, use, alteration or disclosure. However, we
cannot guarantee that unauthorized persons will never gain access to your information,
and you acknowledge that you provide your information at your own risk, except as
otherwise provided by applicable law.

 

 

Agreement Conditions

30) Member Promotion or Advertising

Circle society does not allow any promotion on social media apps, websites, or email
blasts. This includes personal blogs with public access, Social media apps, banners, email
promotion. And any other form of marketing deemed inappropriate by Circle Society.

Any postings found by any member will result in account suspension, and possible
termination, pending Circle Society Investigation

31) Supported Cryptocurrency

Any supported cryptocurrency accepted by The Circle Society on your behalf must be
settled to a cryptocurrency wallet that you provided. Payments in any of the supported
cryptocurrencies are sent toa designated wallet address, at least once per calendar day.
The Circle Society is not liable for any losses incurred as a result of improperly reported
or designated wallet addresses that you provide.

32) Payment Descriptions

32.1) Underpayments

Underpayments occur when the Purchaser sends less than the full amount required to
activate the plan. Since the plan is not fully paid or complete, the funds do not get applied
to the plan, but will be sent to a holding wallet. The Purchaser must contact Customer
Service to request a rollover of the funds instead of refunding the underpayment.

32.2) Overpayments

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 43 of 88

Overpayments occur when an Plan receives excess funds. In cases such as this, this plan
passes through the state of being paid in full and is marked as an overpayment. Once the
plan’s status is "complete", the funds are marked “Paid In Full” and are sent to the
purchaser . However, the excess funds are not applied, but will be sent to a holding
wallet, and will require a support manager to be rolled into the system

The Purchaser must contact Customer Service to request a refund for the excess funds.
32.3) Orphan Payment

Orphan Payments occur when a transaction is received outside the time window
referenced in Section 8.1 (Invoice Generation and Exchange Rate Guarantee). Any
payments sent to the expired address may show up in The Circle Society’s system as an
orphan payment. For more information or to resolve orphaned payments, either you or
the Purchaser will need to reach out to our support team with the appropriate information.

32.4) Unsupported Payments

For an overview of the currently supported cryptocurrencies, please refer to
www.CircleSociety.com. Unless explicitly mentioned on our website or in our Terms, we
do not support or process payments for UP. Purchasers should not pay any Circle Society
plans or send UPs to a The Circle Society address. If a Purchaser transmits a UP, the
Purchaser may lose any perceived value in the UP. Additionally, the Merchant and the
Purchaser agree that The Circle Society assumes no responsibility whatsoever in respect
to that UP and the Merchant and the Purchaser will not be able to recover the UP from
The Circle Society. The Circle Society assumes absolutely no responsibility whatsoever
in respect to UPs.

35) Certain Deferrals

If we need to conduct an investigation or resolve any pending dispute related to your The
Circle Society account, we may delay settlement or restrict access to your funds while we
do so. Additionally, we may delay settlement or restrict access to your funds if required
to do so by law, court order or at the request of law enforcement.

36) Account Information

You will have access to account information detailing your transaction and settlement
history through your member account. Should you identify an error, you must notify us
within ten (10) calendar days of the posting.

37) Account Termination

37.1) Your Right to Close Your Account

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 44 of 88

These Terms apply only for as long as you use the Services. Once you cease using the
Services, these Terms no longer apply, subject to Section 42 (Survival). You may close
your The Circle Society account at any time. You will still be obligated to us for any fees
incurred, if applicable, before the closure and we will remit to you funds not yet paid to
you and associated with pre-closure sales. If your account balance is below our
documented minimum transfer amount, you may be responsible for any applicable
transactions fees that may be incurred in the funds transfer.

37.2) Our Right to Close or Suspend Your Account

We may terminate your account, at our discretion, upon notice to you via email or phone
communication. We may also suspend your access to the Services if we suspect that you
have failed to comply with these Terms, pose an unacceptable fraud risk to us, or if you
provide any false, incomplete, inaccurate or misleading information. We will not be
liable to you for any losses that you incur in connection with our closure or suspension of
your account. Additionally, if your merchant account does not have a paid transaction for
more than twelve consecutive months, The Circle Society reserves the right to suspend
your account, disabling processing capabilities.

37.3) Effect of Account Closure
If your The Circle Society account is closed, you agree:

42. to continue to be bound by these Terms, as required by Section 42 (Survival)

43. to immediately stop using the Services,

44. that the license provided under these Terms shall end,

4S. that we reserve the right (but have no obligation) to delete all of your information
and account data stored on our servers, and

46. that we shall not be liable to you or any third party for termination of access to the
Services or for deletion of your information or account data.

38) No Warranties

Circle Society provides services on an “as is” and “as available” basis, and your use of
the services is at your own risk. To the maximum extent permitted by applicable law, we
provide the services without warranties of any kind, whether express or implied
(including, without limitation, warranties of merchantability, fitness for a particular
purpose, or non-infringement). Without limiting the foregoing, we do not warrant that the
services (and our website): will operate error-free or that defects or errors will be-
corrected; will meet your requirements or will be available, uninterrupted or secure at any
particular time or location; are free from viruses or other harmful content. We do not
endorse, warrant, guarantee or assume responsibility for any product or service offered or
advertised by a third party through the services or through our website, and we will not
be a party to nor monitor any interactions between you and third-party providers of
products or services.

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 45 of 88

39) Miscellaneous

39.1) Taxes

You are responsible for determining any and all taxes assessed, incurred, or required to
be collected, paid, or withheld for any reason in connection your use of our software and
services ("Taxes"). You also are solely responsible for collecting, withholding, reporting,
and remitting correct Taxes to the appropriate tax authority. We are not obligated to, nor
will we determine whether Taxes apply, or calculate, collect, report, or remit any Taxes
to any tax authority arising from any transaction.

If in a given calendar year you receive more than $20,000 in gross amount of payments
and more than 200 payments, The Circle Society will report annually to the Internal
Revenue Service, as required by law, your name, address, employer identification
number, the total dollar amount of the payments you receive in a calendar year and the
total dollar amount of the payments you receive for each month in a calendar year.

39.2) Complaints
If you have any complaints, feedback or questions, kindly contact us thru the support

page on http://www.circlesociety.com and we will, in our best efforts, try to help resolve
it for you.

Each issue, concern or complaint, must be submitted separately and given its own
support ticket.

39.3) Assignment

You may not transfer or assign these Terms, or any rights granted by these Terms. You
agree and acknowledge that we may assign or transfer these Terms.

39.4) Severability

Should any provision of these Terms be determined to be invalid or unenforceable under
any law, rule, or regulation, such determination will not affect the validity or
enforceability of any other provision of this Agreement.

39.35) Waivers
Our failure to assert any right or provision in these Terms shall not constitute a waiver of

such right or provision, and no waiver of any term shall be deemed a further or
continuing waiver of such or other term.

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 46 of 88

39.6) Entire Agreement

This Agreement including the Privacy Policy referenced herein, represent the entire
understanding between us and you with respect to the matters discussed. Headings are
included for convenience only, and shall not be considered in interpreting these Terms.

39.7) Notices

You agree to accept communications from us in an electronic format, and agree that all
terms, conditions, agreements, notices, disclosures or other communications that we
provide to you electronically will be considered to be “in writing”.

39.8) Force Majeure

Neither you nor we will be liable for delays in processing or other non-performance
caused by such events as fires, telecommunications, utility, or power failures, equipment
failures, labor strife, riots, war, nonperformance of our vendors or suppliers, acts of God,
or other causes over which the respective party has no reasonable control; provided that
the party has procedures reasonably suited to avoid the effects of such acts.

40) Governing Law; Arbitration

This Agreement will be governed by and construed in accordance with the laws of the
State of Nevada, USA without reference to conflict of law or choice of law provisions,
and applicable federal law (including the Federal Arbitration Act). If a disagreement or
dispute in any way involves the Services or these Terms and cannot be resolved between
you and us with reasonable effort, the disagreement or dispute shall be resolved
exclusively by final and binding administration by the American Arbitration Association
("AAA"), and will be conducted before a single arbiter pursuant to the applicable Rules
and Procedures established by the AAA. You agree that the arbitration shall be held in
the State of Georgia, or at any other location that is mutually agreed upon by you and us.
You agree that the arbiter will apply the laws of the State of Nevada, USA consistent
with the Federal Arbitration Act, and will honor and agree to all applicable statutes of
limitation. You agree that, unless prohibited by law, there shall be no authority for any
claims to be arbitrated on a class or representative basis, and arbitration will only decide a
dispute between you and us. Arbitration proceedings must be initiated within one (1) year
after the disagreement or dispute arises. If any part of this Arbitration clause is later
deemed invalid as a matter of law, then the remaining portions of this section shall
remain in effect, except that in no case shall there be a class arbitration.

41) Amendment

We may update or change these Terms from time to time by posting the amended Terms
on our website. Such updates or changes shall be effective at the time of posting. If you
continue to use the Services after we provide notice of such changes, your continued use

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 47 of 88

constitutes an acceptance of the amended Terms and an agreement to be bound by them.
If you do not agree to the amended Terms, you must close your The Circle Society
account per the termination section of this agreement and discontinue your use of the
Services. ,

Circle Society reserves the right to modify or change the terms and conditions of the
agreement at any time and at its sole discretion. Circle Society will provide notice of
these changes by updating the revised Terms of Use on the webpage and changing the
“(Last revised: ]” date on this page. Any and all modifications or changes to the Terms of
Use will be effective immediately upon being announced on the website or released to
users. As such, your continued use of Circle Society’s services acts as acceptance of the
amended agreement and rules.

42) Survival

The provisions of Sections , 29 (Security), 3 (Intellectual Property), 28.3 (Advertising),
35 (Certain Deferrals), 24 (Indemnification), 38 (No Warranties), 23 (Limitation of
Liability), and 40 (Governing Law, Arbitration) shall survive the termination of these
Terms.

43) Privacy Policy

Circle Society may announce and amend its privacy policy on the platform of Circle
Society from time to time and the privacy policy shall be an integral part of this Usage
Agreement. The latest version of the Privacy Policy which has included the GDPR can
always be found here on this page (https://www.Circle Society.com/statement.html).

© 2019 ALL RIGHTS RESERVED The Circle Society.

SDKD-Welker-0000000076
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 48 of 88

L000 271 L000000-49xI8AA-d GS

n= 00019 0a eee en |

ie OR g meLeSLLe hrs,
SAB SAnNI@SUCD OG
Selon.

ANSE sic mst wed met ee ReLy 4
SLU tse esreun cal

cv A:20 B= Vae eels elem mots
Lice h mere b Lar

eho mele Ne ood) meTae nel |
%O0'S SUINISY

Teoh ee SO LS Raa
Ajied

DL OO'OOE XBW 'S2°O UNA
LOOM e) a mete cin ts|

7 Clams Er) Teele id
eee |

 
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 49 of 88

 

Offical CS Channel
The night would not be a complete night without a good plan
Behold the latest creation

 

Coin Funding Trading Commune
Or

The CFTC plan

100%

in 18 business days

4 BTC Fixed

Pr @rechman2020

if you want to start your CFTC plan

And have a fantastic night

Adenin

   
 

SDKD-Welker-0000001627_0001
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 50 of 88

 

qveone er i ene from the solar TElh
ions See u mice ee pag?
Gra as é acicied to the end of Your plan
i Gif it was affected by them) it wil not re eed
J pe ase Laser: pc au. boas haan ue

pete eines kay — |
eee ace te es Ts

 

SDKD-Welker-0000001018_0001
-JAD-DJA Document 5-5 Filed 09/30/19 Page 51 of 88

19-cv-01697

Case 2

0200000000-Je418M-GNaGS
-000°0200000000-J81I9-dyas

 

Li 3%

sa

 

oye

ENV

Sf i OVLBOS

«$0 inhtay

3

bet?
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 52 of 88

Exhibit 24 - Declaration of Participant 5
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 53 of 88

DECLARATION OF KAMERON POLLOCK
PURSUANT TO 28 U.S.C § 1746

I, Kameron Pollock, hereby make the following declaration based upon my personal knowledge:

1. My name is Kameron Pollock, and J am 24 years of age. I reside in Dana Point,
California, and work as a freelance photographer.

2.1 first became aware of David Saffron (“Saffron”) in approximately early-January 2018
through my friend Nathan Van Tuyl (“Van Tuyl”).

3. 1 understood from Mr. Van Tuyl that Mr. Saffron was offering an investment opportunity
through the deposit of bitcoin (“BTC”). Mr. Van Tuyl represented that Mr. Saffron was
an experienced and successful trader. Mr. Van Tuyl also represented that Mr. Saffron was
soliciting BTC deposits for trading and would double the value of my BTC within forty-
eight hours.

4. On January 4, 2018, J provided Mr. Saffron with 2.5 BTC from my electronic bitcoin
wallet to an Exodus wallet. Mr. Van Tuy! provided me with the Exodus wallet
information, and I believed that this Exodus wallet belonged to Mr. Saffron. A true and
correct copy of my wallet documentation for my January 4, 2018 deposit is attached as
Exhibit 1 (SDKD-Pollock-3).

5. In early-January 2018, 2.5 BTC was worth approximately $36,000-$37,500. Based on Mr.
Van Tuyl’s representations, | believed that Mr. Saffron would double my BTC deposit
through trading and retum my BTC with profits within one week.

6. Later in January 2018, I asked Mr. Van Tuy! to request the return of my BTC from Mr.
Saffron, but I did not receive any BTC back. From approximately January 2018 through
March 2018, I repeatedly requested that Mr. Saffron return my BTC deposit and any
profits via phone calls, text messages, and e-mails to Mr. Van Tuy!.

7. To date, J have never received the return of any BTC from Mr. Saffron or anyone working
on his behalf. Further, I do not know what Mr. Saffron did with my BTC.

8. Sometime in late-February 2018, I, along with other customers of Mr. Saffron, retained an
attorney, J. Owen Murrin (“Murrin”), to help us obtain the return of our BTC from Mr.
Saffron.

9. In March 2018, I, along with other customers of David Saffron, signed a complaint letter
written by Mr. Murrin to the State Bar of California regarding a California-licensed
attorney named David Kagel who was working with Mr. Saffron. Mr. Kagel claimed to
have unrestricted access to Saffron’s BTC wallet containing customer deposits and
promised to return customer deposits from Mr. Safiron’s wallet. Mr. Kagel did not return
any of my BTC. I was duped by both Mr. Saffron and Mr. Kagel. A true and correct
copy of the letter from Mr. Murrin to the State Bar of California dated March 2, 2018 is
attached as Exhibit 2 (SDKD-Murrin-24). Although the date of my signature appears
electronically as “3/5/2017,” the date I signed was March 5, 2018.

T declare under penalty of perjury that the foregoing is true and correct.

Executed on 3 \27 [L019
Kameron Palloc¥. Ze7 5 “—

SDKD-Pollock-0000000004
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 54 of 88

Exhibit 25 - Declaration of Participant 13
    

ne

La a etc hits

 

Case 2:19-cv-01697- JAD- DJA Document S- 2 Filed 09/30/19 Page 55 of 88

a a ee

DECLARATION OF BRETT J. MARSHALL
PURSUANT TO 28 USC § 1746

5, Bret L Merkel, hereby make the following declaration based upon my personal knowledge:

5.

h

My nacne is Brett J. Marshall, Esq. and | have dual residency with Las Vegas, Nevada
and Hewtheme, Califomia. [am 5) years old and work as a solo- practicing lawyer. J
an currently an acdive attomey licenced to practice law in the State of Nevada.

I first became anere of David Saffron (“Saffron”) in approximately carly 2018 through
sy friend Samnarth Verma (“Verma”). Verma also introduced me to Ryan Lyden
(°Lyder”). | understend that Lyden was a blockchain forensic expert working for
Saffron. Bened on repreventations from Verma and Lyden, | understood that Saffron was
Offering a cryptocurrency investment opportunity through the deposit of bitcoin (“BTC”).

Ssuring the period of approximately May 201% through December 2018, I was invited by
Verina to at least two of Saffron’s social gatherings at his rented mansion(s) in Los
Angeles, California. Over A) people attended the first gathering and Saffron provided
catered ford and drinks. [ met Lyden at this event. There was a second gathering that
Verma, Lydeni, and { went to at a different mansion Saffron rented in Los Angeles, CA
(Nollyvad Hills y where there were approximately 35 people in attendance,

At one of the vicial gatherings referenced above in paragraph 3, Saffron introduced me to
his staff, including a security detail and engineers, who were allegedly living together
vith Saffron at his rented mansion(s). | personally had a conversation with “Chris,” one
of Saffron’s security guards, Saffron also showed me multiple computers, screens, and
“weurity-cameras.” During this social yathering, Saffron also explained that he was
kidnapped sometime in 2017-201% and that was why he needed the level of security he
had. Although the meeting was social in nature, Saffron solicited me to invest with him
hy explaining his “super trading algorithm” simultaneously run by multiple computers.

Suanetime in August 201%, 1 vas in Las Vegas, Nevada for personal reasons and attended
a dinner hosted by Saffron at Jean Georges Steakhouse in the ARIA Casino & Hotel
where Lyden and approximately 10 other individuals were present, During dinner, |
heard Saffron talking to Lyden about how he had just received a text from an investor
who would be investing approximately $6-8 million worth of BTC with Saffron, Upon
hearing this statement from Saffron, Lyden seemed to be very excited because he would
allegedly be receiving a 10% referral fee of up to $400,000 from Saffron for this large
investment, At the end of the dinner meeting, Saffron paid the entire bill, which 1 believe
tataled approximately $10,000 - $12,000, with his personal credit card,

Haved on representations made by Saffron, Verma, and Lyden, 1 understood the
following:

a, Salfron was offering « eryptocurrency investment opportunity through the deposit
of BICS

Page | of 6

Scanned by CamScanner
SDKD-Marshall-oovo0e0004 0001

 
 

Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 56 of 88

b. Saffron was in possession of a “‘super trading algorithm,” which automatically
traded cryptocurrencies based on certain patterns on more than 20 different
indexes based all over the world, and represented that his trades were correct 72%
- 75% of the time;

c. Saffron was buying and selling options on cryptocurrencies, mostly BTC but also
Etherium (“ETH”) and Litecoin (“LTC”), on different markets all over the world;
and

d. Saffron offered a referral program whereby he promised to pay investors a
commission for any new investor they referred. Specifically, Saffron promised to
pay investors 10% of the total amount of BTC that any new investor made.

7. Sometime in July 2018, I learned that investors who invested with Saffron in 2017 and
2019 were having difficulty getting back their promised profits from him. I further
learned that Saffron had run Bitcoin Wealth Management around June 2017 and was
running Ominicron Trust (“Omnicron”) around July 2018. As such, I decided not to
invest any of my funds with Saffron in 2018.

8. On or around July 2018, Verma informed me that Saffron was considering changing the
name of Omnicron as other companies had used this same name. From July 2018 to
February 20 I 9, a different website was developed (www.circlesociety.com) and Circle
Society, Corp. (“Circle Society”) was formed.

*Note: This website has been “down for maintenance” since approximately July 1,
2019.

9. Circle Society is a Domestic Corporation that was filed in the State of Nevada on
September 6, 2018, Entity Number E0419242018-7, Nevada Business ID
NV20181639895.

10. On or about November 28, 2018, I purchased one (1) BTC from a cryptocurrency
exchange called Coinbase. A true and correct copy of my Coinbase documentation is
attached as Exhibit 1.

1]. In February 2019, Verma represented that Saffron had Circle Society operational and
began actively soliciting many other individuals, including myself, to invest with Saffron.
Verma also represented that he had begun working directly for Saffron in some type of
“consulting” role. Although I do not know how and what amount of funds and/or BTC
Saffron actually paid Verma, I do know that Saffron paid Verma a 10% referral fee for
any new investors he solicited, which included myself.

12. Sometime in February 2019, Verma opened a Circle Society account in my name and
transferred 0,75 BTC to the account so that I would have my own account with Circle
Society. This initial investment was transferred from Verma's existing Circle Society
account and placed in my new Circle Society account. This initial investment was placed
in a“Plan" that offered a 240% return in 70 days; however, | was never paid any returns
from Saffron for this investment.

PE Page 2 of 6

Scanned by CamScanner
SDKD-Marshall-0000000004_0002

 

 
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19

SITES

Page 57 of 88

el

      

13. On February 20, 2019, I invested in Circle Society’s daily plan by transferring one (1)
BTC from my Coinbase account to a BTC wallet address I obtained from the Circle
Society website. The transfer appears as 0.99995623 BTC, as I did not account for the
-00004377 transfer fees. A true and correct copy of my Coinbase documentation for this
transaction is attached as Exhibit 2.

14. I understood from the representations made on Circle Society’s website and by Saffron
that the daily plan I invested in promised daily returns of 5% per day for 30 days, thus,
and investor would make a 150% return on his/her investment in 30 days. Throughout
the following months, there were a variety of investment returns offered the
circlesociety.com website, including. but not limited to, a matching program plus interest
wherein one could invest one (1) BTC, and Circle Society would match your investment
and pay investors 5% per day on top of the matching investment.

15. After my initial February 20. 2019 investment, I began receiving approximately five
percent (.05) of a BTC each day in daily returns totaling approximately one (1) BTC
over the course of 20 days. These deposits were sent to my Coinbase.com account.

16. As previously stated, Circle Society was offering the “Match” programs on or about
March 10, 2019. As such, I reinvested the BTC that had been paid out to my account by
investing 0.5 BTC on March 10, 2019, and another half 0.5 BTC on March 1 1,2019.

17. As the “Match” programs continued, on or about March 21, 2019, I purchased 3 BTC
from an individual named “Jesse.” Jesse was promoted through the Telegram instant
messaging service (“Telegram”) that Circle Society utilized as an easy and fast means to
purchase BTC. I was provided a cell phone number for Jesse, 682-556-7397, and
reached out to him to purchase BTC. | was instructed by Jesse (Last name unknown) to
wire money to a bank account that he controlled. As such, I went to Wells Fargo Bank
and performed a wire transfer of $12,300 from my personal Wells Fargo Bank account
to a bank account in the name of Hydra Auctions, LLC (“Hydra”). It is my
understanding that the Hydra account, which lists an address as 1201 SE 4" Ave,
Mineral Wells, Texas, is a business account that Jesse controlled. A true and correct
copy of my Wells Fargo Bank wire documentation for this transaction is attached as
Exhibits 3 & 4.

18. On March 21, 2019 and approximately two (2) hours after I wired the funds to Jesse
noted above in paragraph 17, I received three (3) BIC into my Coinbase account. On
this same day, I then transferred these three (3) BTC from my Coinbase account to a BTC
wallet address J obtained from the Circle Society website. A true and correct copy of my
Coinbase documentation for these transactions is attached as Exhibits 5 & 6.

19. On or about March 22, 2019, I purchased three (3) additional BTC from my Coinbase
account and transferred them to a BTC wallet address I obtained from the Circle Society
website. Again, it was during this time Circle Society was offering the “Match " program
wherein your investment would be matched and receive a 5% daily return on your

; SS investment.-Thus, my investment of three (3) BTC would be matched to total six (6)

Page 3 of 6

 

Scanned by CamScanner
SDKD-Marshall-0000000004_0003
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 58 of 88

BIC. all of which would eam 5% per day for thirty (30) days. Further. my Coinbase
documentation shows a transfer of 3.32 BTC which consisted of the 3 BTC I purchased
noted above plus an additional 0.32 BTC which was part of the payouts I previously
received from Circle Society. I decided to also send this residual amount (0.32 BTC) as
Circle Society promised a Match during this time. wherein my 3.32 BTC investment
would mean [ would automatically get credited an additional 3.32 BTC from this single
investment, thus gaining a daily 5% return on two investments of 3.32 BTC. A true and
correct copy of my Coinbase documentation for this transaction is attached as Exhibit 7.

20. From my initial investment on February 20, 2019 through March 26, 2019, I had
personally invested into numerous "Daily Plans” offered by Circle Society that promised
a 5% daily payout. I personally invested a total of seven (7) BTC into 5% daily plans and
continually reinvested all payouts. | continually rolled what I believed to be profits back
into Circle Society daily plans to take full advantage of compounding interest and Circle
Society’s matching (or doubling) the promised return if I rolled back my previous profits
received.

21. On or about March 26, 2019 to present, all Circle Society investment plans stopped
paying any daily returns and I have repeatedly asked Saffron via Telegram to return my
BTC deposits and any profits.

2. On or about March 27, 2019, I attended a party with Lyden held at Saffron’s rented
mansion in the Hollywood Hills of California. Lyden introduced me to an individual
named Justin Baraglia (“Baraglia”). During my conversation with Baraglia, I leamed the
following:

- a, Baraglia was part of a group of investors who provided approximately $8 million
worth of BTC to Saffron, referenced above in paragraph 5;

b. Baraglia was very “heated” about Saffron not returning any of his BTC deposit
and/or profits; and

c. Baraglia commented that he received a payment from Saffron sometime in March
of 2019; however, it was less than 5% of what he invested.

23. Shortly after I stopped receiving BTC payments from Saffron, he posted several
messages via Telegram to myself and other Circle Society investors whereby he made the
following claims on why he was unable to provide anyone their returns:

a. At the end of March 2019, there was a “solar flare” for two days that interrupted
all of his electronic computer equipment;

b. There were too many BTC transactions in Circle Society’s daily plans which

“jammed” his computer server(s), and therefore, Circle Society was unable to
handle all of the payments due to investors;

Page 4 of 6

Scanned by CamScanner
SDKD-Marshall-0000000004_ 0004

 
Case 2:19-cv-01697-JAD-DJA_ Document 5-5 Filed 09/30/19 Page 59 of 88

c. Saffron needed more time because he was working on developing his own
payment system called “super node,” which would facilitate payment between
investors and Circle Society;

d. “Russian Hackers” attempted to attack the Circle Society website and all
payments to investors stopped while securing the website;

e. The cryptocurrency exchanges which held the BTC were slow to release coin
and/or unwilling to release coin; and

f. Saffron had been negotiating a large payment of BTC through one cryptocurrency
exchange, KUCoin, to which he claimed he was owed approximately 15,000
BTC.

24, From approximately May 2019 through the present, Saffron has made promises via
Telegram to provide all investors their returns once he receives a very large “balloon”
payout from KuCoin, a cryptocurrency exchange located in Singapore; however, to my
knowledge, no investor has received any payment.

2. Around April of 2019 , Saffron made attempts to sell new daily plans, promising that this
time payouts would work and some people did invest; however, I did not. To my
knowledge, payouts only occurred for approximately three days. Since this time, Saffron
has attempted to sell other plans, but very few investors showed any interest.

26. Saffron also heavily promoted another BTC investment through a company called
VitaeAurum (“VA”). He praised this company on the Circle Society Telegram feed and
suggested VA had been around for about 17 months and looked like a solid company.
Saffron highly encouraged investors to invest in VA, promoted a “Referral Link” on the
Telegram feed, and boasted about getting hundreds of people under his referral. VA was
supposed to pay out returns and/or profits to investors on or about August 1, 2019;
however, no such payments have been paid. I have not invested in VA; however, it is my
understanding that many people did. Lastly, there are a group of Circle Society investors,
including myself, that strongly believe VA was also owned by Saffron primarily due to
the fact that the VA website (www.vitaeaurum.com) was created on March 26, 2019,
which is the exact same date that Circle Society ceased all payouts to investors.

27. From March 26, 2019 to date, I have not received any further retums of my BTC from
Saffron. As of approximately July 15, 2019, my Circle Society account shows that I am
owed a return of 35 BTC. However, on or about the end of July 2019, Saffron gave
everyone a 30% increase because we are all waiting on getting paid. This brings the
amount I am owed to 43.65 BTC which includes my initial 7 BTC investment.

' 28. Through my review of the messages posted via Telegram, it is my understanding that
Saffron made the following representations:

a. Saffron is holding approximately 23,590 BTC;

Co™ Page 5 of 6

Scanned by CamScanner
SDKD-Marshall-0000000004_0005

 
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 60 of 88

b. Saffron used approximately 60 different Telegram account names to promote
himself and Circle Society, and to attempt to control the flow of Telegram
conversations, much of the time, praising Saffron and/or Circle Society staff; and

c. Saffron has had a “liquidity problem” due to his “tied-up cryptocurrencies with
Exchanges” and has relocated from expensive mansion rentals in the Los Angeles,
California area to Las Vegas, Nevada where the rent for “mansions” was cheaper
than the rent in California. .

29. I am aware of at least three other individuals who invested with Saffron and/or Circle
Society:

a. Dr. Robert Negheim — it is my understanding that Dr, Negheim resides in Irvine,
CA, is a good friend of Verma, and invested approximately $140,000 worth of
BTC with Saffron;

b. Dan Kimbel - it is my understanding that Mr. Kimbel resides in Kentucky and
invested BTC with Saffron; however, I do not know the amount of BTC that Mr.
Kimbel invested at this time; and

c. Theodore Howard — it is my understanding that Mr. Howard resides in

Washington, DC and invested BTC with Saffron; however, I do not know the
amount of BTC that Mr. Howard invested at this time.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on Ay ist / f. Z4/ /

 

Brett J. Meshal 297 NJ

Page 6 of 6

Scanned by CamScanner
SDKD-Marshall-0000000004_0006

 
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 61 of 88

EXHIBIT 1

SDKD-Marshall-0000000004_0007
 

nnd . Se - ars ore 8 eee Tee TLE

 

 

 

 

CONE “Soe Contes me Vie, Seon ZB OTE ot tS a

 

Your STC is row evetebtis ic rade on Ceinbese

Vos oe “reas yur STO mrvecistels on. Crinsese. Yas cer send vor BTC oct
7

- 2,

2 a a ae
Coctese Serirg or Dect, 2012.

 

 

Pee us Ue VSFtrIQTA
Paprrard atc Crass - (OLTA ACCOUNT °°°""0126
Cate Mover cer 22, 2318
FSGS 1.60006000 BTC :
Exvfarge rata ZA465 /81C
Wilt $4,308.65
Carsa: Fos S6A.20
Total $4,372.65
Fxhiit |
| Set Up a Recurnng Buy

 

hips Anal gerago retina tal tks Sees bvice=p becarch ab permis “thead- FAIA 16 164006 1785793877 68 singh =Tsg 1A 16104085176... Vv

Scanned by CamScanner
SDKD-Marshall-0000000004_0008
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 63 of 88

EXHIBIT 2

SDKD-Marshall-0000000004_0009
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 64 of 88

 

       
   

 

 

 

BITI2019 Gmail - You just sent 0.99995623 BTC tc IANA 7
m Gmail Brett Marshall <bjmlaw@gmall.com>
You just sent 0.99995623 BTC toll N
1 message
Coinbase <no-reply@coinbase.com> Wed, Feb 20, 2019 at 6:04 PM

To: bjmlaw@gmail.com

ae ee ee ek ee ea a

FRE Serer

ers

You just sent
0.99995623 BIC ($3,921.02 USD)

L

Congratulations! You have successfully sent 0.99995623 BTC to

ey. You can view transaction details in your
Coinbase account. To facilitate this transaction, you paid 0.00004377 BTC ($0.17 USD) in
network fees,

 

View Transaction

 

 

 

 

Attached message:

Brett Marshall

 

Get the latest Coinbase App for your phone EW lot )

hiips:limail-google.comvmailiw/07ik=58ee825601 Gview=pl&search=allépermihidcthread-1%3A 1626042174 14200384 1&simpl=msp-4%9A16260421741... 12

Scanned by CamScanner
SDKD-Marshall-0000000004_0010
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 65 of 88

EXHIBIT 3

SDKD-Marshall-0000000004_0011
h See the Wire Transtar In
FSC) and: International Bank Account

~ Outgoing wires canon Wells Fargo ous othe Customer Copy othe eustomer ensuring you give HS
Wels Fargo Wire Trenstes Sex ste ites 083 ondent banking rolotionstfps.
SWIFT BIC, the ntrastionl Routing Co

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 67 of 88

EXHIBIT 4

SDKD-Marshall-0000000004_0013
Case 2: 19- -cv-01697- JAD- DJA Document 5-5 Filed 09/30/19 Page 68 of 88

Coated eee eek

     
   
 

_—— oe
al ~

ead at eT
lee tearsiet
ersupeig pos geen ate
sinter
Teceenadiona) Banat Are aL Raster

 

[PIN walidation a on be
aeyDieete = — Pinoy iDhpmionBis

 

 

 

 

 

 

 

 

infomation tmceuarenncpen doen net so

“Taz01. se Sy! ate
oF a

 

 

 

 

 

 

hitpsvimail.google.com/mall/ufO/#inbox?projector=1 Wi

Scanned by CamScanner
SDKD-Marshall-0000000004_0014
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 69 of 88

EXHIBIT 5

SDKD-Marshall-0000000004_0015
 

Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page

 

8/7/2019 Gmail - You just received 2.9352 BTC

mM Gmail Brett Marshall <bjmlaw@gmail.com>

 

You just received 2.9352 BTC

1 message

Coinbase <no-reply@coinbase.com> Thu, Mar 21, 2019 at 1:03 PM
To: bimiaw@gmail.com

You just received
2.9352 BTC ($11,656.85 USD)

You just received 2.9352 BTC ($11,656.85 USD) from an extemal Bitcoin account. It
may take up to 6 network confirmations before your Bitcoin is available to trade.

Sign in to view transaction

 

Get the latest Coinbase App for your phone

           

     

PAL reread ed

§ App Store

aR @ay

he Cyelore aN

Je stop tecering these emails, ufdubsontee from this hist.

@ Combase 2019
lhbt S-
a- hilo.
hitps-/imai google.com/mailiu/071k=58ee82590 1 &view=pt&scarch=allépermihid=thread-f%3A 1628646806208 187027 &simpl=msg-1%3A 16200469062... Wt

Scanned by CamScanner
SDKD-Marshall-0000000004_0016
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 71 of 88

EXHIBIT 6

SDKD-Marshall-O000000004_0017
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 72 of 88

 

 

 

 

giri2ate Gmail- You just sent 3.0000 BTC tdi nS Vin
mM Gmail Brett Marshall <bjmlaw@gmail.com>
You just sent 3.0000 BTC te sWitn
1 message
Coinbase <no-reply@coinbase.com> Thu, Mar 21, 2019 at 2:22 PM
To: bjmlaw@gmail.com

 

You just sent
3.0000 BTC ($11,932.64 USD)

Congralulations! You have successfully sent 3.0000 BTC to
PE SWVtn. You can view transaction details in your
Coinbase account. To facilitate this transaction, you paid 0.00003968 BTC ($0.16 USD) in
network fees,

 

View Transaction

 

 

 

 

Attached message:

 

Brett Marshall

We're committed to keeping your funds secure. If you believe your account activily Is
unauthorized, you can disable sign-in for your account.

tex We at (.

hilpsJimail.goog'e.com/mail/ul07ik=58ee82559 1 &view=pi&search=all&permihid=thread-f%3A 162005 17673720346 1G6Asimpl=msg-163A16206517679... 1/2

| wish to disable sign-in far my Coinbase account

 

 

 

Scanned by CamScanner
SDKD-Marshall-0000000004_0018
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 73 of 88

EXHIBIT 7

SDKD-Marshall-0000000004_0019
 

Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 74 of 88

 

 

g7f2019 Gmail - Your BTC purchase is now available to trade ($12,238.47 USD)
mM Gmail . Brett Marshall <bjmlaw@gmail.com>
Your BTC purchase is now available to trade ($12,238.47 USD)
1 message
Coinbase <no-reply@coinbase.com> Tue, Mar 19, 2019 at 11:32 AM
To: bimiaw@gmail.com

Ey
@
f
cd
A)
ry
B)
cs
‘|
bi
5
|
4
Ls
4
a
cal
Ls
EI
*
a
.
4
Li
i
©
c
*
a
t
y
fs
q

Your BTC is now available to trade on Coinbase

You can trade your BTC immediately on Coinbase. You can send your BTC off of
Coinbase starting on Mar 22, 2019.

 

 

Reference code “ULMABHS3 |
Payment method Wells Fargo - WAY2SAVE... ***°*°6400
Date March 19, 2019
Amount 3.00000000 BTC
Exchange rate @ $4,019.60 / BTC
Subtotal $12,058.79
Coinbase Fee $179.68
Total $12,238.47

Exit S

A=xiy
rn
Set Up a Recurring Buy |
hiips://mail.goog!e.comimail/u07ik=56e082559 1 & view=pt&search=all& permihid=thread-f%3A1628459065505848887&simpl=msp-f43A 16204598055... 12

 

Scanned by CamScanner
SDKD-Marshall-0000000004_ 0020
 

Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 75 of 88

 

 

 

 

8/7/2019 Gmail - You just sent 3.3200 BTC (iin Mb KX
[ ™ i Gmail Brett Marshall <bjmlaw@gmail.com>
You just sent 3.3200 BTC ¢ bKX
1 message
Coinbase <no-reply@coinbase.com> Fri, Mar 22, 2079 at 2:49 AM
To: bjmlaw@gmail.com

You just sent
3.3200 BTC ($13,203.66 USD)

Congralulations! successfully sent 3.3200 BTC to
bKX. You can view transaction details in your
Cainbase account. To facilitate this transaction, you paid 0.0000149 BTC ($0.06 USD) in
network fees.

 

View Transaction

 

 

 

Attached message:

Brett Marshall

Want free Bitcoin? Invite your friends!
Endribott ~ /
wor

htips:/mall.google.com/mail/u/07ik=S8ee82559 8 view=pik.search=allépermihid=thread-1%4A 16288987264078226828simpl=msp-1%3A 16286987264... 3

 

Scanned by CamScanner
SDKD-Marshall-0000000004_0021
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 76 of 88

Exhibit 26 - Declaration of Participant 14
phate ieneninninowes ©

“

Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 77 of 88

DECLARATION OF RICHARD WELKER
PURSUANT TO 28 U.S.C § 1746

I, Richard Welker, hereby make the following declaration based upon my personal knowledge:

1.

My name is Richard Welker, and I reside in Tempe, Arizona. I am 33 years old and work

- as an electrical enginéer for Alphacore, Inc. in Arizona.

I first became aware of Circle Society Corp. (“Circle Society”) sometime in October
2018 through my brother-in-law, Michael. Woods (“Woods”), who also lives.in Arizona.
Woods first came to leatn of Circle Society through someone from his church ‘in Atizona,
who had met Circle Society’s founder at some point.

. Sometime in December 2018, I was at a family gathering in Arizona with Woods and

others. During this gathering, Woods represented that Circle Society was offering an
investment opportunity through the deposit of bitcoin (“BTC”). Woods also represented
that he had provided Circle Society with approximately 1 BTC sometime in October
2018.

In March 2019, Woods represented that he received a small amount of what he believed
wete BTC profits from Circle Society. Woods subsequenily rolled those BTC into
another Circle Society BTC investment plan. I understood from Woods that he invested
a total of approximately 4-5 BTC with Circle Society.

Sometime in April 2019, I decided to invest in Circle Society’s daily investment plan and
provided Circle Society approximately 37 Ethereum (“ETH”), which at the time was
worth approximately 0.55 BTC or $5,500 (USD), from my electronic ETH wallet to a
ETH wallet address I obtained from the Circle Society website. It was also at this time
that I learned from the Telegram instant messaging service (“Telegram”) that David
Saffron (“Saffron”) was the sole principal of Circle Society and I believed that the ETH
wallet address on Circle Society’s website belonged to Saffron. A true and correct copy
of my Circle Society account documentation for my April 2019 investment is attached as
Exhibit 1.

Tunderstood from the representations made on Circle Society’s website and by Saffron
via Telegram that the daily plan I invested in promised daily returns of 5%.

7. Approximately five business days after my initial April 2019 investment, I received

returns totaling approximately 15 ETH, which at the tithe was worth approximately 0.55
BIC. These returns were sent from Circle Society’s ETH wallet address to my personal
ETH wallet address. A true and correct copy of my Circle Society account
documentation for the returns I received is attached as Exhibit 1.

. After receiving the above-referenced ETH retums from Saffron, I rolled a total of
approximately 0.55 BTC into Circle Society’s weekly investment plan; however, shortly

Page-1 of 3

 

SDKD-Welker-0000001625_0001
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 78 of 88

after converting to the weekly plan I stopped receiving any BTC and/or ETH payments
from Saffron and/or Circle Society.

9, Shortly after I stopped receiving BTC payments from Saffron, he posted several
messages via Telegram to myself and other Circle Society investors claiming that he was
unable to provide anyone their returns because too many investors purchased Circle
Society daily plans. According to Saffron, the volume of daily plans “jammed” the
company’s computer server(s), and therefore, Circle Society was unable to handle all of
the payments due to investors.

10. To date, I have not received any further returns of my BTC or ETH from Saffron. As of
approximately May 24, 2019, my Circle Society account shows that I am owed a return
of 2.36 BTC, A true and correct copy of my Circle Society account documentation
showing the BTC that Saffron promised to return to me is attached as Exhibit 2.

11. Circle Society offered a referral program whereby Saffron promised to pay investors a
commission for any new investor they referred. Specifically, Saffron promised to pay
investors 10% of the total amount of BTC that any new customer provided Circle
Society. I spoke with one individual who was interested in the Circle Society investment
opportunity; however, that individual never invested.

12. From approximately May 2019 through the present, I repeatedly requested that Saffron
return my BTC deposit and any profits via Telegram. Saffron continuously promised that
he would pay me the BTC he owed me; however, instead of providing me with returns or
principal, he provided numerous excuses, including but not limited to, the Circle Society
server issue noted above in paragraph 9.

13. Based on Telegram messages posted by Saffron and other investors, and based on
podcast recordings uploaded by Saffron via Buzzsprout,! I learned the following:

a. Saffron created a chat room via Telegram which had approximately 500-600
members; however, only a couple hundred members actively posted messages;

b. Shortly after many investors complained via the Telegram chat room of not
receiving their returns from Circle Society, Saffron prohibited everyone but
himself from posting any messages to the chat room;

c. Saffron admitted to using approximately 60 different Telegram account names,
some of which he used as aliases in order to pretend to be satisfied investors that
received their profits from Saffron;

d. Saffron used one of his 60 Telegram aliases, “Zack Hunter,” to solicit investors
for a new cryptocurrency investment opportunity he is allegedly offering called
Vitae Aurum, which required U.S. customers to login to the company’s website,
www.vitacaurum.com, through a European virtual private network (“VPN”);

 

' Buzzsprout, www.buzzsprout.com, is a podcast hosting platform.
Page 2 of 3

()

ad

 

SDKD-Welker-0000001625_ 0002
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 79 of 88

e. Saffron is considering moving to Europe in order to focus on his Vitae Aurum
investment operation; and

f. Saffron appears to owe at least 30 investors a total of approximately $13 million.

14. Through my review of the messages posted via Telegram and Saffron’ s various
Buzzsprout podcasts, it is my understanding that Saffron made the following
representations:

a. Circle Society has approximately 600-800 investors;
b. Saffron has pooled more than $100 million worth of BTC; and

c. Saffron trades cryptocurrency on 16 different exchanges including, but not limited
to, KuCoin, Coinbase, and Kraken.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on a/ 10 / /T

| ~ BL Daf

Richard Welker

 

© Page 3 of 3

 

SDKD-Welker-0000001625__0003
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 80 of 88

EXHIBIT 1 .

SDKD-Welker-0000001625 0004
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 81 of 88

S000 SZBLODIOOD-aIEAYOIGS

L000 2-.00000000-J8xIeM\-GuasS

" BES SzPrL'o _ LLZUBO SL-PO-GLOZ 3a 0095'0
~ Dis 6£L6°C - OOWGZL 10°66 L0E LE pee
- BL COS - OGOOSE LOSO-GLOT Dig Osteo
~ id EERLO - OGOOCZE LO-SOG Log MAPRSELO
SBAOROR FUOUAY EINER Be} enokeg aeg Pu” jog Fes) peouy

 

 

 

 

“UR SSO BueUASAAU [RUG
iSPUNay Supleg ogy suey pesy

jASPIY aueu @ weiBapay

 

AL B19 @ 8 ‘ S|RUSI3H A BAS IRLRBY
279 812 qqpoojepagessyeaazeniespuiormaposapsoyesdyy sIUrT aTeHLY
Ree,

LELESRLORP BUOY,

WOT IOUBOSE ISM yeurg
JPM DRL WEN

 

 

cae.

  

LP BOW «+ BACH SN¥Id SM LDVINOD «SM LNOE¥Y  3IGH
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed'09/30/19 Page 82 of 88

EXHIBIT 2

eo

SDKD-Welker-0000001625_0006
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 83 of 88

2000 szeLoondeo~enem-axds

L000" PZG0000000~SHISMA-AMdS

ARROW

Bid OO9E°E
FUTGLny Wu

We} snokeg

SPs UIC Jags LINDY EE SPUE- IDG »

EY SWED OL-SO-GLOZ DL 009E'Z Og RaeaeR
‘Spec PUR OR a qunDey uN La

 

 

 

ES :s:2/epy sem 219

  

 

 

WO? AaP2OSSLUIADGM 50) GAA Galsjuioy Heul3. aves

 

DIG SSO UsLUASEAU [eUIZG
SPUNgeY Zunes wogy aon HrAY
Aus swreu ® weep.
Sjeuajey Au ses csRUEpY
qaponicpeces-jeameqyrecuor haposajasyssday OUT BIEN
ZELEGRLOSP Buoy

WOT RUB OSZ7E BSA peng

SOA Peru Ue

 

 

 
- Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 84 of 88
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 85 of 88

Exhibit 27 - Materials Produced by Participant
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 86 of 88

Exhibit 27 - Materials Produced by Bryan Harrison
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 87 of 88

1:15 oa LTE CE)

Prats Techmen,2020 _ @
| As soonas they payl will [| |
p I've had 6 interviews with
|| government offices
; So far and they seem to be |
satisfied with the evidence |
| of exchanges holding
| funds

  

But not you Nasty 19

No for you it’s all a huge

| conspiracy

For you everyone is me

| trying to manipulate things
| It’s allin your head

 

 

 

Fact : | have evidence that
stuff is locked
That alone sets me free

1S AM

 

@ Message Ee

SDKD-Harrison-0000000002
Case 2:19-cv-01697-JAD-DJA Document 5-5 Filed 09/30/19 Page 88 of 88
oot) LTE CD:

Techman 2020 |
online

ae a ag a ee -——~ ee

That alone sets me free

        
   
  

le

George Malik at CTFC has
it

And FBI has it as of last
week

3 They both seem to be

| satisfied

Since I'm still here and not
arrested

   
     

So again the stuff is being

held oS
@ Message S &

SDKD-Harrison-0000000003
